CAFFEY, District Judge.
It seems clear that the underwriter could be joined as libelant; also that, if the present suit were dismissed, jurisdiction here could be obtained of respondent by a fresh writ of attachment. The statements in petitioner’s affidavit are not disputed. From these statements I am unable to say that, if a suit were brought in Cuba, the inconvenience of respondent therein would be substantially less, if indeed less at all, than if the present suit were retained. Whatever may be the theoretical objections to continuance in this court, I think that no sufficient ground, and perhaps no ground at all, has been established for dismissal.
Motion denied.